Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL: Grazing Exit X-ray Fluorescence spectroscopy for thin film analysis, published 1 July 1992 by Noma et al. (Noma).
Regarding claim 1, Noma discloses an analysis method using an X-ray fluorescence analyzer (Figure 1) which acquires an X-ray spectrum by detecting a secondary X-ray emitted from a specimen when the specimen is irradiated with a primary X-ray (Figure 1, sample is irradiated with primary x-rays from x-ray tube source, and the secondary x-rays from the sample are detected by Si(Li) solid-state detector), the method comprising: 
acquiring a first X-ray spectrum, with a take-off angle of the secondary X-ray being set as a first take-off angle (See figures 2-4 show the x-ray/counts detected at a plurality of exit angles); 
acquiring a second X-ray spectrum, with the take-off angle of the secondary X-ray being set as a second take-off angle that is different from the first take-off angle  (See figures 2-4 show the x-ray/counts detected at a plurality of exit angles); and 
obtaining information on an element in a depth direction of the specimen based on the first X-ray spectrum and the second X-ray spectrum (see page 902, Conclusion section, “this technique can be utilized for studies of elemental depth”).  
Regarding claim 2, Noma discloses the analysis method according to claim 1, further comprising: changing the first take-off angle of the secondary X-ray to the second take-off angle by tilting the specimen (see figure 1, the sample is rotated on a goniometer to different exit or take off angles).  
Regarding claim 4, Noma discloses the analysis method according to claim 1, further comprising: acquiring a third X-ray spectrum, with the take-off angle of the secondary X-ray being set as a third take-off angle that is different from the first take-off angle  and the second take-off angle (see figures 2-4, which show all the measured intensity at the plurality of different exit angles, which includes more than 3 measurements), wherein in the step of obtaining the information on the element in the depth direction of the specimen, the information on the element in the depth direction of the specimen is obtained 31based on the first X-ray spectrum, the second X-ray spectrum, and the third X-ray spectrum (see figures 2-3 and see also Page 902, conclusion section that discloses using the detected data to determine the elemental depth distribution).  
Regarding claim 6, Noma discloses an X-ray fluorescence analyzer (Figure 1) comprising: 
an X-ray tube that generates a primary X-ray (see figure 1, X-ray tube, see page 900, section 2, states primary x-ray beam is impinged on the sample surface); 
a detector (element Si(Li) solid state detector) that detects a secondary X-ray emitted from a specimen when the specimen is irradiated with the primary X-ray (The solid-state detector detects 
a mechanism that makes a take-off angle of the secondary X-ray variable (See figure 1, goniometer changes the exit angle or take off angle of the secondary x-rays).  
Regarding claim 7, Noma discloses the X-ray fluorescence analyzer according to claim 6, further comprising:
a storage unit, and a storage controller that associates an X-ray spectrum acquired by detecting the secondary X-ray by the detector, with information for identifying the take-off angle of the secondary X-ray when the X-ray spectrum has been acquired, and stores the X-ray spectrum associated with the information in the storage unit (Figures 2-4 include identifying the intensity of the detected radiation and the exit angle or takeoff angle, which has been plotted in figures 2-4. It is inherent this data is stored as it is produced in figures 2-4).  
Regarding claim 8, Noma discloses the X-ray fluorescence analyzer according to claim 7, further comprising: 
an analysis unit that obtains information on an element in a depth direction of the specimen based on the X-ray spectrum (see page 902, conclusion section, the elemental depth of the sample is determined, and thus the analysis unit is inherent), wherein the analysis unit performs processing of: 
32reading a first X-ray spectrum acquired with the take-off angle of the secondary X-ray being set as a first take-off angle from the storage unit (see figures 2-4 shows the detected intensity/counts vs. take off angle or exit angle), 
reading a second X-ray spectrum acquired with the take-off angle of the secondary X- ray being set as a second take-off angle that is different from the first take-off angle from the storage unit (See figures 2-4, plurality of data points of the intensity of the x-ray spectrum and a plurality of take-off or exit angles are recorded), and 
obtaining the information on the element in the depth direction of the specimen based on the first X-ray spectrum and the second X-ray spectrum (see page 902, conclusion section, the elemental depth of the sample is determined, based on the detected angle/intensity).  
Regarding claim 9, Noma discloses the X-ray fluorescence analyzer according to claim 6, wherein the mechanism is a tilting mechanism that tilts the specimen (See figure 1, goniometer tilts the sample).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noma in view of NPL:Grazing Exit X-ray spectrometry for surface and thin film analyses, Published January 2001 by Tsuji et al. (Tsuji).
Regarding claim 3, Noma discloses the analysis method according to claim 1, but does not disclose changing the first take-off angle of the secondary X-ray to the second take-off angle by tilting a detector that detects the secondary X-ray and instead teaches tilting the sample to change the takeoff angle.
Tsuji teaches a grazing exit x-ray spectrometer (figure 2) where the take off angle or exit angle is changed by tilting a detector that detects the secondary x-ray (see figure 2b, where the detector is moved) and further also teaches where the sample is moved (see figure 2a).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Noma (sample is tilted) with the invention as disclosed by Tsuji (detector is tilted) in order to increase control over the exit angle, as taught by Tsuji (see page 146, end of paragraph in the  first column).
Regarding claim 5, Noma discloses the analysis method according to claim 1, wherein in the step of obtaining the information on the element in the depth direction of the specimen, information on the element in the depth direction of the specimen is obtained based on a ratio of an amount of change 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the inventio as disclosed by Noma with the invention as disclosed by Tsuji  in order to accurately determine the depth profile (see Tsuji page 148, first column, end of first paragraph).
Regarding claim 10, Noma discloses the X-ray fluorescence analyzer according to claim 6, but does not disclose that the mechanism is a tilting mechanism that tilts the detector.
Tsuji teaches a grazing exit x-ray spectrometer (figure 2) where the take-off angle or exit angle is changed by tilting a detector that detects the secondary x-ray (see figure 2b, where the detector is moved) and further also teaches where the sample is moved (see figure 2a).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Noma (sample is tilted) with the invention as disclosed by Tsuji (detector is tilted) in order to increase control over the exit angle, as taught by Tsuji (see page 146, end of paragraph in the  first column).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2021046059-see figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896